United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3774
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Hector Vega-Martinez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                             Submitted: April 21, 2017
                               Filed: April 26, 2017
                                   [Unpublished]
                                  ____________

Before RILEY, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Hector Vega-Martinez directly appeals after he pleaded guilty to identity-theft
charges, and the district court1 sentenced him to a within-Guidelines-range prison

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
term and supervised release with special conditions. On appeal, Vega-Martinez’s
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the district court plainly erred in
imposing an alcohol ban as a special condition of supervised release.

      Upon careful review, we conclude that the imposition of the unobjected-to
alcohol ban was not plain error. See United States v. Wisecarver, 644 F.3d 764, 775
(8th Cir. 2011) (standard of review). Furthermore, we have independently reviewed
the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues for appeal. Accordingly, we grant counsel’s motion to withdraw,
and we affirm.
                       ______________________________




                                        -2-